


116 HR 6736 IH: Protect Rural Renters Act of 2020
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 6736
IN THE HOUSE OF REPRESENTATIVES

May 8, 2020
Mrs. Axne (for herself, Ms. Waters, and Mr. Gottheimer) introduced the following bill; which was referred to the Committee on Financial Services

A BILL
To provide rental assistance to tenants in multifamily rural housing projects financed by the Department of Agriculture, and for other purposes.

 
1.Short titleThis Act may be cited as the Protect Rural Renters Act of 2020. 2.Rural rental assistance (a)Authorization of appropriationsThere is authorized to be appropriated for fiscal year 2020 $700,000,000 for rural rental assistance, which shall remain available until September 30, 2021, of which— 
(1)up to $25,000,000 million may be used for an additional amount for rural housing vouchers for any low-income households (including those not receiving rental assistance) residing in a property financed with a section 515 loan which has been prepaid after September 30, 2005, or has matured after September 30, 2019; and (2)the remainder shall be used for an additional amount for rural rental assistance agreements entered into or renewed pursuant to section 521(a)(2) of the Housing Act of 1949 (42 U.S.C. 1490a(a)(2)) to— 
(A)supplement the rental assistance of households on whose behalf assistance is being provided; and (B)provide rental assistance on behalf of households who are not being assisted with such rental assistance but who qualify for such assistance. 
(b)Rural housing vouchersThe matter under the heading Multi-Family Housing Revitalization Program Account in title III of division B of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) is amended by striking the second proviso (relating to the amount of a voucher).   